On petition for rehearing.


Per curiam:


(En banc.)

In the petition for rehearing our attention is called to the fact that lands other than those included in the tax deed *196considered were involved. In the brief of counsel for plaintiff in error filed in this court, the argument was confined to the tax deed designated in the record as “Exhibit 20” which we held was prima facie valid, and the reversal of the judgment should therefore be limited to lands embraced in that deed, and involved in the action, and it is so ordered. iWth respect to the judgment affecting other lands involved and the validity of the other tax deeds, we express no opinion but affirm the judgment as to such lands for the reason that no question relating to these lands was presented for our consideration.

Order of reversal modified and rehearing denied.